
	

113 HR 5198 IH: To amend the Internal Revenue Code of 1986 to provide an appeal process for designation as qualified census tracts and difficult development areas under the low-income housing credit.
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5198
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. Gallego introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an appeal process for designation as
			 qualified census tracts and difficult development areas under the
			 low-income housing credit.
	
	
		1.Appeal process for designation as qualified census tracts and difficult development areas under the
			 low-income housing credit
			(a)In generalSection 42(d)(5) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new subparagraph:
				
					(C)Appeal of qualified census tract and difficult development area designations
						(i)In generalAny State or local government agency may petition the Secretary of Housing and Urban Development to
			 review such Secretary’s designation (or failure to designate) for any area
			 within such agency’s jurisdiction as a qualified census tract or difficult
			 development area by filing an appeal with such Secretary during the
			 120-day period beginning on the date that such Secretary publishes the
			 list of qualified census tracts and difficult development areas for the
			 calendar year.
						(ii)Application of population limitationIf a designation is made pursuant to an appeal under clause (i) and such designation would (without
			 regard to this clause) result in a violation of the limitation imposed
			 under clause (ii)(II) or (iii)(II) of subparagraph (B) with respect to the
			 relevant metropolitan statistical area, then the Secretary of Housing and
			 Urban Development shall conduct a review of all of the qualified census
			 tract or difficult development area designations in such metropolitan
			 statistical area. If, after making any additional designations, or
			 revocation of designations as a result of such review, such limitation is
			 still exceeded, the census tract which is the subject of the appeal and
			 such additional designations shall be substituted for so many of the last
			 areas designated when such Secretary made its annual review and
			 determination as is necessary to comply with such limitations.
						(iii)Retroactive application of correctionsAny designation, or revocation of designation, under clause (i) or (ii) with respect to any appeal
			 shall be valid retroactive to the beginning of the calendar year to which
			 the appeal relates.
						(iv)Petition with respect to census block groupsAny landowner whose property is located within a census block group or equivalent geographic area
			 defined by the Bureau of the Census that meets the criteria for
			 designation of a qualified census tract can petition the Secretary of
			 Housing and Urban Development, and upon verification by such Secretary
			 that such area meets such criteria, such Secretary shall designate such
			 area as a qualified census tract. Subparagraph (B)(ii)(II) shall be
			 applied without regard to any area designated under this clause..
			
